Douglas, J.,
concurring. I concur in paragraph one of the syllabus and the judgment of the majority.
A directed verdict was not proper in this case. I would go further, however, and use this case as a vehicle to decide the basic issue (being now directly confronted by so many other states) of negligence of one serving alcohol to an intoxicated person with the intoxicated person then causing damage and injury to an innocent third party. I would apply the standards, whether the provider be a commercial operation or a social host, as set forth *365in my dissent and the dissent of Justice Brown in Great Central Ins. Co. v. Tobias (1988), 37 Ohio St. 3d 127, 131-134, 524 N.E. 2d 168, 172-175. In addition, I would adopt the traditional standard of negligence with regard to knowledge and make the test “knew or should have known” rather than the more restrictive test of “knowingly.”
Finally, I am pleased to see the majority at least limit the effect of Settlemyer v. Wilmington Veterans Post No. 49 (1984), 11 Ohio St. 3d 123, 11 OBR 421, 464 N.E. 2d 521, to the facts of that case.